Citation Nr: 1627489	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, spouse



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965 and then served in the United States Army Reserve until 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran and his spouse testified in an August 2011 Board hearing.  The Board previously denied these claims in an August 2013 decision.  In August 2014, the Court of Appeals for Veterans' Claims (Court) remanded this case to the Board based on a joint motion for remand for the Board.  In July 2015, the Board remanded the case for addendum medical opinions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The weight of the evidence is against finding an in-service incurrence capable of resulting in the current back disability.  

2. The weight of the evidence is against finding an in-service incurrence capable of resulting in the current left hip disability.  

3. The weight of the evidence is against finding an independently diagnosed left leg injury or an in-service left knee injury or disease.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).

2. The criteria for an award of service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for an award of service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In November 2008, prior to adjudication of his claims, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.    

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered.  The Veteran reported having treatment at the VA medical center in San Francisco from 1965 to 1982.  VA requested those records, but in a July 2012 letter, a representative from the San Francisco medical center explained that they had conducted an exhaustive search but could not locate the records.  In December 2012, VA sent the Veteran a letter explaining that the records from 1965 to 1982 could not be located and the Veteran should provide copies if available to him.  The claims file includes service records and VA treatment records beginning in the late 1980s.

VA provided an examination with respect to the Veteran's low back, hip, and leg claims in July 2012 and medical opinions in October and November 2015.  The examiners provided thorough detail on reported symptoms and appropriate rationale for conclusions.  The joint motion for remand suggested that VA received pertinent records after the July 2012 VA examination.  The October and November 2015 examiners considered all evidence.   

Following the Board's remand directives, the AOJ obtained new medical opinions.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additionally development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection for the chronic diseases enumerated in 38 U.S.C.A. §§ 1101, 1112 may also be shown by lay evidence alone if the evidence shows a continuity of symptomatology for that chronic disease.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and his wife are competent to report symptoms and experiences observable by their senses, but not to diagnose a disability of the spine, hips, or legs, or determine their cause, as this requires specialized knowledge to understand the complexities of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent.

The Board has reviewed the record and determines that the criteria for service connection for low back, left hip, or left leg disabilities have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current low back and left hip disabilities.  The July 2012 examiner noted lumbar strain diagnosed in 2009, facet hypertrophy diagnosed in 2011, and documentation of arthritis.  The examiner recorded a hip strain in 2011 but no documented arthritis in the hip.  The record shows complaints of leg pain during February 2007, November 2008, May 2009, and October 2010 treatment.  The July 2012 examiner noted mild lumbar radiculopathy associated with the back disabilities but did not diagnose an independent left leg disability.

The weight of the evidence is against finding an in-service incurrence capable of resulting in the current back or left hip disabilities.  During the July 2012 examination, the Veteran reported having a ruptured disc in 1965.  At the Board hearing, he noted falling in service, going to the hospital, being given a spinal tap with a lumbar puncture and both sides of his body being paralyzed.  He stated that he must have hit his leg when he fell from the truck during the episode.  The Veteran reported that he was not given light duty or hospitalized for pain in service.  The Veteran also reported heavy lifting and other physical work as a mechanic in service.  Service examinations in May 1965 and January 1967 showed no complaints or diagnoses of back or hip problems.  An April 2011 treatment record shows the report of pain in both hips for several years.  During the 2012 examination, the Veteran reported having pain in his hips in 1998.

During the Board hearing, the Veteran explained that he had pain and sought treatment every two months or so.  The Veteran's wife reported knowing him for 20 years and him having problems for that time.  See Board hearing.  

First to address the fall and lumbar puncture, the July 2012 examiner noted the 1965 syncopal episode, fall, and lumbar puncture but explained that service records show no reported complications and treating provider found the Veteran recovered uneventfully.  The examiner noted that following military service, the Veteran spent many years employed in the construction and trucking industries.  He found that the Veteran's low back pain and hip symptoms were consistent with his age and history of activities, and there was no significant evidence of these problems being a factor during his service or post- service years.

Similarly, the October 2015 examiner found that the back and hip disabilities were less likely than not related to the in-service fall and lumbar puncture.  The examiner explained that the records noted the 1965 syncopal episode and lumbar puncture but there was no documented complication from the lumbar puncture.  Indeed, the service records from the incidents and separation examination were void of any complaints of back or hip pain, and there is no evidence in medical literature to support a causative relationship between lumbar puncture and lumbar strain, facet atropathy, or hip strain.  The examiner explained that possible complications of lumbar punctures include post lumbar headaches, bleeding, temporary back discomfort or pain after the procedure and brain herniation, not chronic hip or back disabilities.  See October 2015 examination.

Next, to address in-service physical mechanic work, a November 2015 addendum opinion found that the left hip disability was less likely than not caused by the in-service heavy lifting as a mechanic.  The examiner explained that there was no documentation in service records showing complaints or injury to the left hip or back and a review of service treatment records did not reveal any information that would indicate a possible injury due to heavy lifting.  The Board has afforded the Veteran the benefit of the doubt and has considered his and his wife's reports of pain throughout the years.  However, the Board finds that the examiner's opinions were detailed, well supported, and provided a plausible alternative cause for the pain, i.e. post-service history.  The examiner's opinions are more persuasive than the lay reports of pain.  Again, the Veteran is competent to report such pain, and his reports are found to be sincere, but he lacks the expertise needed to attribute such pain to an incident of his active service.  Jandreau.  

Thus, the weight of the evidence is against finding that the back and left hip disabilities are related to in-service fall, lumbar puncture, or physical mechanic work.  See 38 C.F.R. §§ 3.102, 3.303.

Lastly, the Board notes that the Veteran complained of knee pain during treatment. A July 1999 hand-written treatment note appears to say "x ray both knees ... DJD."  The Veteran did not discuss his left knee during the claims process or the Board hearing.  Similarly, he has not identified an in-service knee injury.  Moreover, service treatment records are silent for any complaints of or treatment for knee problems.  The May 1965 separation examination and January 1997 reserve examination showed normal lower extremities.  The 1999 mention of degenerative joint disease is more than 30 years after service, so the chronic disease presumption from 38 C.F.R. § 3.307 and 3.309 does not apply.  With no evidence of an in-service incurrence, there is no basis upon which to grant service connection for a left knee disability as part of the left leg claim.  See 38 C.F.R. § 3.303.   


ORDER

Service connection for a back disability is denied.

Service connection for a left hip disability is denied.

Service connection for a left leg disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


